DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments cited in “pre-Brief Appeal Conference” (05/17/2022) with respect to claims 15-20 have been found persuasive and the rejection of claims 15-20 using prior art Cheng et al. (US 9899515 B1) is withdrawn.
However, applicant's arguments with respect to claims 21-28 have been fully considered but they are not persuasive. 
Applicant argues:
[Page 3] of REMARKS,
Regarding the rejection of claims 21-26 in view of U.S. Application Pub. No. 2017/0301776 to Zhang et al. (hereinafter “Zhang”’). This rejection suffers from similar deficiencies discussed above for Cheng. Zhang fails to disclose or teach three separate bottom source/drain regions as claimed, and the rejection assumes the existence of non-disclosed features to make the rejection. 

Examiner’s reply:
Zhang et al. show two opposing polarity transistors (PMOS and NMOS) separated by an isolation structure in fig. 2S. Zhang et al. further state in ¶ 0045, ‘The particular embodiments disclosed above are illustrative only, as the invention may be modified and practiced in different but equivalent manners apparent to those skilled in the art having the benefit of the teachings herein’. Any silicon chip comprises millions of transistors of same and opposing polarity. Duplicating the structure made by Zhang et al. to accommodate more transistors next to each other is usual operation and will not be a novelty or hindsight reconstruction. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Applicant argues:
 [Page 3] of REMARKS,
Even if the Examiner improperly duplicates the features shown by Zhang, isolation regions 104 would still be missing from between the duplicated sections. This clearly shows that the Examiner is also using hindsight reconstruction to fabricate non-existent features to meet the claim features.
The Examiner also ignores specific claim language in fabricating the rejection.

Examiner’s reply:
Zhang et al. show in fig. 2S, intervening portion 104 between the adjacent opposing polarity S/D 106P and 106N. Taking this teaching, this is naturally recognized that another intervening portion 104 will be there between the same 106P and another 106N.

Applicant argues:
 [Page 3] of REMARKS,
Namely, Zhang fails to show or teach, at least, “‘a first bottom source/drain region, a second bottom source/drain region, and a third bottom source/drain region directly on the lower insulator layer,” as claimed. The rejection relies on a mention of “a semiconductor-on - insulator (SOD or a silicon-on-insulator configuration that includes a bulk silicon layer, a buried insulation layer (silicon dioxide) and an active layer (silicon).” This fails to describe the claimed aspect that the bottom source/drain regions are directly on the lower insulator layer, and the rejection fails to identify any portion of Zhang that teaches such a feature. The rejection, therefore, is improper and fails to establish a prima facie case of obviousness for at least this reason.

Examiner’s reply:
Referring to fig. 2S, all three source/drain regions are on the BOX/lower insulating layer. “Directly on” is explained using broadest reasonable interpretation (BRI) as vertically aligned. “Directly on” doesn’t mean “in direct contact with”.

Applicant argues:
 [Page 4] of REMARKS,
In addition, Zhang clearly fails to teach, “a bottom spacer layer on the first intervening portion and the second intervening portion, wherein a portion of the bottom spacer layer extends along a sidewall of the first intervening portion and another portion of the bottom spacer layer extends along a sidewall of the second intervening portion,” as claimed.
First, Zhang only shows and describes one isolation region 104 that separates two devices 106N, 106P. This cannot teach “a bottom spacer layer on the first intervening portion and the second intervening portion.” Second, the separate sections of bottom spacer layer 116 on opposite sides of isolation region 104 fails to teach a bottom spacer layer along sidewalls of two different intervening portions.

Examiner’s reply:
Zhang et al. show in fig. 2S, intervening portion 104 between the adjacent opposing polarity S/D 106P and 106N. Taking this teaching, this is naturally recognized that another intervening portion 104 will be there between the same 106P and another 106N. Portion of the bottom spacer layer 116 extends along a sidewall of Both of these intervening portions 104.
Applicant argues:
 [Page 4] of REMARKS,
Zhang also fails to show or teach a plurality of fin segments on each of the first bottom source/drain region, second bottom source/drain region, and third bottom source/drain region.

Examiner’s reply:
During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004).  In the instant case, “Fin segments” is explained as multiple segment or parts of a fin using broadest reasonable interpretation (BRI).

Applicant argues:
 [Page 4] of REMARKS,
Claim 28 recites in part, “an electrical gate contact directly over the first intervening portion of the upper insulator layer.” To reject the claimed feature, the Examiner cites to CB, which appears to mean CB 155 in Figure 2Q of Xie. Feature CB 155, however, is not directly over the first intervening portion of the upper insulator layer,” as claimed, because feature CB 155 is not directly over patterned etch mask 107 but off to the side, and there is no indication that patterned etch mask 107 is the first intervening portion of the upper insulator layer because there are only two bottom source/drain regions and the rejection fails to indicate which constitutes a first bottom source/drain region, which constitutes the second bottom source/drain region, and which constitutes the third bottom source/drain region. 

Examiner’s reply:
During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004).  In the instant case, “an electrical gate contact directly over” is explained as ‘an electrical gate contact (partially) directly over’ using broadest reasonable interpretation (BRI). The claim do not specify whether part of the electrical gate contact or whole of the electrical gate contact directly over the first intervening portion of the upper insulator layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20170301776 A1) of record.

Regarding independent claim 15, Zhang et al. teach “A vertical transport field effect transistor (VTFET) device (see annotated fig. 2S; ¶¶ 0022-0044), comprising:
a plurality of fin segments (108), wherein at least one fin segment is on a first bottom source/drain region (110P, see annotation), at least one fin segment is on a second bottom source/drain region (110N, see annotation), and at least one fin segment is on a third bottom source/drain region (110N, see annotation), 
wherein the first bottom source/drain region (110P, p-doped) is n-doped or p-doped and the second bottom source/drain region (110N) and third bottom source/drain region (110N) have the opposite doping (n-doped) from the first bottom source/drain region (110P);
a first intervening portion of an upper insulator layer (104, see annotation) divides the first bottom source/drain region (110P) from the second bottom source/drain region (110N), and 
a second intervening portion of the upper insulator layer (104, see annotation) divides the first bottom source/drain region (110P) from the third bottom source/drain region (110N);
a bottom spacer layer (116) on the first intervening portion (104) and the second intervening portion (104);
a gate dielectric layer (161) on the bottom spacer layer (116) on the first intervening portion (104), 
wherein the bottom spacer layer (116) on the first intervening portion (104) is between the gate dielectric layer (161) and the first intervening portion (104)”.

Zhang et al. show two opposing polarity transistors (PMOS and NMOS) separated by an isolation structure in fig. 2S. Zhang et al. further state in ¶ 0045, ‘The particular embodiments disclosed above are illustrative only, as the invention may be modified and practiced in different but equivalent manners apparent to those skilled in the art having the benefit of the teachings herein’. Any silicon chip comprises millions of transistors of same and opposing polarity. Duplicating the structure made by Zhang et al. to accommodate more transistors next to each other is usual operation and will not be a novelty or hindsight reconstruction. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004).  In the instant case, the limitation, ‘ON’ is explained using broadest reasonable interpretation. The term “ON” is a directional phrase, meaning an object can be above or bottom or left or right of another object with or without other objects in between. “ON” doesn’t necessarily mean “in direct contact with”, rather it means near or next to or adjacent to or covering (another thing). 
	
    PNG
    media_image1.png
    734
    849
    media_image1.png
    Greyscale
	
Regarding claim 16, Zhang et al. further teach, “The VTFET device of claim 15, wherein the first bottom source/drain region, second bottom source/drain region, and third bottom source/drain region each have a divot (containing element 104).

Regarding claim 17, Zhang et al. further teach, “The VIFET device of claim 16, further comprising a lower insulating layer (BOX layer of SOI substrate, ¶ 0022) between a substrate (Bulk substrate of SOI) and the first intervening portion of the upper insulator layer (104) and between the substrate (Bulk substrate of SOI) and the second intervening portion of the upper insulator layer (104)”.

Regarding claim 18, Zhang et al. further teach, “The VIFET device of claim 16, further comprising a top source/drain (140P, 140N) on each of the plurality of fin segments (108)”.

Regarding claim 19, Zhang et al. further teach, “The VIFET device of claim 18, further comprising a conductive gate layer (179F) on the gate dielectric layer (161), wherein the gate dielectric layer (161) is also on each of the plurality of fin segments (108)”.

Regarding independent claim 21, Zhang et al. teach “A vertical transport field effect transistor (VTFET) device (see annotated fig. 2S; ¶¶ 0022-0044), comprising:
a lower insulator layer (BOX layer of SOI substrate, ¶ 0022) on a carrier layer (Bulk substrate of SOI substrate);
a first bottom source/drain region (110P), a second bottom source/drain region (110N), and a third bottom source/drain region (110N) directly on the lower insulator layer (BOX layer of SOI substrate, ¶ 0022), wherein the first bottom source/drain region (110P) is n-doped or p-doped and the second bottom source/drain region (110N) and the third bottom source/drain region (110N) have the opposite doping from the first bottom source/drain region (110P);
a first intervening portion of an upper insulator layer (104, see annotation) on the lower insulator layer (BOX layer of SOI substrate, ¶ 0022) that divides the first bottom source/drain region (110P) from the second bottom source/drain region (110N);
a second intervening portion of the upper insulator layer (104, see annotation) on the lower insulator layer that divides the first bottom source/drain region from the third bottom source/drain region;
a plurality of fin segments 108 on the first bottom source/drain region;
a plurality of fin segments 108 on the second bottom source/drain region;
a plurality of fin segments 108 on a third bottom source/drain region; and
a bottom spacer layer 116 on the first intervening portion 104 and the second intervening portion 104, 
wherein a portion of the bottom spacer layer 116 extends along a sidewall of the first intervening portion 104 and another portion of the bottom spacer layer 116 extends along a sidewall of the second intervening portion 104”.
Zhang et al. show two opposing polarity transistors (PMOS and NMOS) separated by an isolation structure in fig. 2S. Zhang et al. further state in ¶ 0045, ‘The particular embodiments disclosed above are illustrative only, as the invention may be modified and practiced in different but equivalent manners apparent to those skilled in the art having the benefit of the teachings herein’. Any silicon chip comprises millions of transistors of same and opposing polarity. Duplicating the structure made by Zhang et al. to accommodate more transistors next to each other is usual operation and will not be a novelty or hindsight reconstruction. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).


    PNG
    media_image2.png
    734
    849
    media_image2.png
    Greyscale


During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004).  In the instant case, the limitation, ‘ON’ is explained using broadest reasonable interpretation. The term “ON” is a directional phrase, meaning an object can be above or bottom or left or right of another object with or without other objects in between. “ON” doesn’t necessarily mean “in direct contact with”, rather it means near or next to or adjacent to or covering (another thing). 

Regarding claim 22, Zhang et al. further teach, the VTFET device of claim 21, further comprising a top source/drain 140N, 140P on each of the plurality of fin segments 108.

Regarding claim 23, Zhang et al. further teach, the VTFET device of claim 22, further comprising a gate dielectric layer 161R, 163R on the bottom spacer layer 116 on the first intervening portion 104, wherein the bottom spacer layer 116 on the first intervening portion 104 is between the gate dielectric layer 161R, 163R and the first intervening portion 104.

Regarding claim 24, Zhang et al. further teach, the VTFET device of claim 23, further comprising a conductive gate layer 179F on the gate dielectric layer 161R, 163R, wherein the gate dielectric layer 161R, 163R is also on each of the plurality of fin segments 108.

Regarding claim 25, Zhang et al. further teach, the VTFET device of claim 24, wherein the first bottom source/drain region, second bottom source/drain region, and third bottom source/drain region each have a divot (containing elements 112 and 114).

Regarding claim 26, Zhang et al. further teach, the VTFET device of claim 25, wherein at least a portion of the divot (containing elements 112 and 114) in the second bottom source/drain region is between the first intervening portion 104 of the upper insulator layer and one of the plurality of fins 108 on the second bottom source/drain region.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. as applied to claim 18 as above, and further in view of Sun et al. (US 20120319201 A1) of record.

Regarding claim 20, Zhang et al. teach all the limitations described in claim 18.
But Zhang et al. are silent upon the provision of wherein the VTFET device of claim 18, further comprising a first bottom electrical contact formed to the first bottom source/drain region, wherein the first bottom electrical contact is located on the divot of the first bottom source/drain region.
However, Sun et al. teach a similar vertical transistor (fig. 12D) comprising a first bottom electrical contact 151, 157 formed to the first bottom source/drain region 126, wherein the first bottom electrical contact 151, 157 is located on the divot (containing STI 123) of the first bottom source/drain region 126. Note: The term “ON” is used for broader perspective. It is a directional phrase, meaning an object can be above or bottom or left or right of another object with or without other objects in between. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Zhang et al. and Sun et al. to include an   electrical contact to the bottom source/drain region according to the teachings of Sun et al. as this is conventional and used to electrically connect the bottom source/drain region to the other electrical components (transistor, capacitor etc) of the device/network.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. as applied to claim 26 as above, and further in view of Sun et al. 

Regarding claim 27, Zhang et al. teach all the limitations described in claim 26.
But Zhang et al. are silent upon the provision of wherein the VTFET comprising a second bottom electrical contact in electrical contact with the second bottom source/drain region, wherein the second bottom electrical contact is located on a portion of the divot of the second bottom source/drain region.
However, Sun et al. teach a similar vertical transistor (fig. 12D) comprising a second bottom electrical contact 151, 157 in electrical contact with the second bottom source/drain region 126, wherein the second bottom electrical contact 151, 157 is located on a portion of the divot of the second bottom source/drain region 126. Note: The term “ON” is used for broader perspective. It is a directional phrase, meaning an object can be above or bottom or left or right of another object with or without other objects in between. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Zhang et al. and Sun et al. to include an   electrical contact to the bottom source/drain region according to the teachings of Sun et al. as this is conventional and used to electrically connect the bottom source/drain region to the other electrical components (transistor, capacitor etc) of the device/network.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. and Sun et al. as applied to claim 27 as above, and further in view of Xie et al. (US 10014370 B1) of record.

Regarding claim 28, Zhang et al. and Sun et al. teach all the limitations described in claim 27.
But Zhang et al. are silent upon the provision of wherein the VTFET comprising an electrical gate contact directly over the first intervening portion of the upper insulator layer. 
However, Xie et al. teach a similar vertical transistor (fig. 2Q) comprising an electrical gate contact CB (partially) directly over the first intervening portion of the upper insulator layer 107. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Zhang et al., Sun et al. and Xie et al. to include an electrical contact to the gate electrode according to the teachings of Xie et al. as this is conventional and used to electrically connect to an input terminal to operate the transistor.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817